Citation Nr: 1041732	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  09-08 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.	Entitlement to service connection for peripheral neuropathy of 
the bilateral upper and lower extremities, claimed as 
secondary to Agent Orange exposure.

2.	Entitlement to service connection for a bilateral hearing loss 
disability.

3.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from June 
1954 to May 1974.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The Board notes that during the pendency of this appeal the 
Veteran's representative raised the issue of service connection 
for hypertension in the September 2010 Informal Hearing 
Presentation.  However, the issue of hypertension has never been 
adjudicated by the RO, and therefore, is REFERRED to the RO for 
proper adjudication.

The issues of a bilateral hearing loss disability and tinnitus 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran has not been shown to have peripheral neuropathy 
attributable to Agent Orange exposure or any other incident of 
service.


CONCLUSION OF LAW

The Veteran's claimed peripheral neuropathy is not due to, or the 
result of, Agent Orange exposure or any other incident of 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1130 and 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, and 3.309 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
review the entire record, the Board does not have to discuss each 
piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to 
the Veteran in December 2007.  This letter advised the Veteran of 
the information necessary to substantiate his claim and of his 
and VA's respective obligations for obtaining specified types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159(b).  This letter also advised the Veteran of 
how disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Veteran's service treatment records and VA treatment records 
are in the file.  In a March 2005 VA treatment record, the 
Veteran referenced a private physician who treated him.  However, 
in the January 2008 authorized release form, the Veteran only 
identified 2 VA Medical Centers where he had been treated.  In 
sum, the Veteran has at no time referenced any outstanding 
records that he wanted VA to obtain or that he felt were relevant 
to the claim.  As such, the Board concludes VA's duty to assist, 
with regard to records, has been satisfied.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  With regard to service 
connection claims, the Court held in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence that the Veteran's current disability 
is related to service are his own unsubstantiated assertions 
which the Board finds are not credible.  Furthermore, as 
discussed below, the Veteran does not claim, nor does the 
evidence of record show, continuity of symptomatology.  The Board 
finds that the evidence of record, as discussed below, is 
sufficient to decide the Veteran's claim without a current VA 
examination.  The U.S. Court of Appeals for the Federal Circuit 
has held, in circumstances similar to this, where the supporting 
evidence of record consists only of a lay statement which did not 
allege continuity of symptomatology, that VA is not obligated, 
pursuant to 5103A(d), to provide an appellant with a medical 
nexus opinion.  See Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under § 
5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability and 
his military service").  As there is no competent, credible 
evidence of record demonstrating some causal connection, an 
examination is not warranted.  See McLendon, supra.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38  C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder 
on a direct basis, generally there must be probative evidence of 
(1) a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

There also exists a presumption for certain diseases associated 
with exposure to herbicide agents, which may be presumed to have 
been incurred in service even if there is no evidence of the 
disease in service, provided the requirements of 38 C.F.R. § 
3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  The term "herbicide 
agent" means a chemical in an herbicide, including Agent Orange, 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the Vietnam era.  
The diseases for which service connection may be presumed to be 
due to an association with herbicide agents include AL 
amyloidosis, chloracne or other acne form disease consistent with 
chloracne, Type 2 diabetes, Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers, and soft-tissue 
sarcoma other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma.  Id.

The Veteran has confirmed service in Vietnam during the Vietnam 
War era and is therefore presumed to have been exposed to 
herbicide agents.  For purposes of the exposure to herbicide 
regulations, the term acute and subacute peripheral neuropathy 
means transient peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  See 38 C.F.R. § 3.309(e), Note 
2.

In this case, as discussed in more detail below, the Veteran's 
service treatment records are silent as to any complaints, 
diagnoses, or treatment of peripheral neuropathy.  The Veteran 
first complained that his feet felt like they were burning in an 
August 2004 VA treatment record.  In a July 2007 VA treatment 
record the Veteran complained that he had a new tingling 
sensation in his fingertips.  Although the Board concedes that 
the Veteran has confirmed service in Vietnam during the Vietnam 
War era, there is no evidence to show that the Veteran had 
transient peripheral neuropathy that appeared within weeks or 
months of exposure to an herbicide agent and resolved within two 
years of the date of onset.  To the contrary, as noted above, the 
first complaint of peripheral neuropathy was in August 2004, 30 
years after the Veteran left service.  Also, as of the most 
recent VA treatment records in July 2007 the peripheral 
neuropathy had not resolved itself as the Veteran was still 
complaining of numbness in his hands and feet.  Service 
connection on the basis of presumptive exposure to herbicide 
agents, including Agent Orange, is therefore not warranted.  See 
38 C.F.R. § 3.309(e), Note 2.

While service connection may not be granted on a presumptive 
basis for peripheral neuropathy, the Veteran is not precluded 
from establishing service connection with evidence that his 
peripheral neuropathy was incurred during service or is otherwise 
related to service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  To this extent, as discussed below, the Board finds that 
a preponderance of the evidence is against the Veteran's claim, 
and the claim of service connection for peripheral neuropathy 
must be denied.

Here, as noted above, the Veteran's entrance, reenlistment, and 
separation examination reports are silent as to any treatment, 
diagnoses or complaints of peripheral neuropathy.  Service 
treatment records indicate the Veteran was provided numerous 
medical evaluations at entrance to service, at various points 
when he reenlisted, and at separation from service.  In the June 
1954 entrance examination, the Veteran's lower extremities, feet, 
and upper extremities were marked as normal with no defect.  At 
the June 1954 entrance examination, the Veteran also reported no 
foot trouble or neuritis on the report of medical history.  
Overall, in the June 1954 entrance examination the examiner 
ultimately found the Veteran was physically qualified for 
enlistment.  

The Veteran reenlisted at various points during his military 
career, including December 1957, October 1963, and October 1969.  
The Veteran was examined in November 1957 and there were no 
defects noted for his upper or lower extremities, feet, or 
neurological system.  Furthermore, in the report of medical 
history, the Veteran himself reported no foot trouble or neuritis 
and the examiner ultimately found him physically qualified for 
reenlistment.  The October 1963 report of medical examination 
listed the Veteran's upper and lower extremities, feet, and 
neurological systems to be normal and there were no complaints of 
peripheral neuropathy noted.  The Veteran was ultimately found to 
be physically qualified for reenlistment for 6 full years.  

In the Veteran's October 2007 claim for service connection, he 
noted that he served in Vietnam from February 1968 to February 
1969.  As noted above, the Board concedes that he was exposed to 
herbicide agents during this time.  In fact, his Vietnam service 
is verified as having begun in January 1968.  The Veteran was 
given a reenlistment medical examination in October 1969, 8 
months after he returned from Vietnam.  The October 1969 report 
of medical examination listed no defects of the Veteran's lower 
extremities, feet, or upper extremities.  The Veteran also did 
not report any peripheral neuropathy of any of his extremities.  
The only abnormalities noted related to the Veteran's tattoos, a 
scar on his left wrist, and one on his left forefinger.  The 
record ultimately contained a notation that the Veteran was 
physically qualified for reenlistment.  In the May 1974 
separation examination, the Veteran's lower extremities and feet 
were still found to be normal and there were no defects noted for 
the upper extremities or neurological systems.  In reviewing all 
of the service treatment records, there are no complaints of, or 
reference to, any peripheral neuropathy of any of the 
extremities.  

In short, the records are devoid of any complaints, diagnoses, or 
treatments consistent with an in-service incurrence of any 
peripheral neuropathy.  The lack of findings of record of an in-
service incurrence of peripheral neuropathy weighs against the 
Veteran's assertion that he suffered this disability in-service.

Even if a chronic condition was not shown during service, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology or under 38 C.F.R. § 
3.303(d) if the evidence shows a disease first diagnosed after 
service was incurred in service.  For the reasons discussed 
below, the Board concludes it has not.

Following service discharge in 1974, there are no records in the 
1980s or 1990s documenting problems with peripheral neuropathy.  
Rather, the first complaint of any symptom of peripheral 
neuropathy is from an August 2004 VA treatment record where the 
Veteran complained that his feet felt like they were burning.  
The physician performed a neurological examination and found the 
Veteran had no gross motor deficits, his pin prick/vibratory 
sensation was intact, and cranial nerves 2-12 were grossly 
intact.  In a June 2005 VA treatment record, the Veteran 
complained of burning pain and paresthesias of the bilateral 
lower extremities and it was recommended that the Veteran undergo 
a peripheral neuropathy workup.  In an October 2006 neurology 
clinic VA treatment record it was noted that the Veteran had 
decreased sensation for pin prick and temperature on both of his 
toes.  He had absent vibratory sense and impaired position sense 
on the toes and otherwise intact sensation throughout.  The 
physician ultimately diagnosed the Veteran with peripheral 
neuropathy due to a combined etiology of alcoholism and 
nutritional deficiency.  The physician did not link peripheral 
neuropathy to his active service.

In a January 2007 VA treatment record the Veteran again reported 
that he experienced burning in his feet, but there was no opinion 
provided as to the cause of the burning.  In a February 2007 VA 
treatment record it was noted that the Veteran experienced 
bilateral feet burning and tingling and the physician noted he 
suffered from peripheral neuropathy due to a Vitamin B12 
deficiency.  Also in a May 2007 VA treatment record, the 
Veteran's wife reported that he received Vitamin B12 shots in 
connection with his peripheral neuropathy.  Again in this 
instance, the physician did not link peripheral neuropathy to 
active service.  In the July 2007 VA treatment record the Veteran 
complained of tingling in his hands, legs, and feet with 
decreased sensation in his feet bilaterally.  The physician noted 
paresthesias in the feet and distal finger tips of both hands 
bilaterally.  Ultimately, the Veteran was diagnosed with cervical 
lumbar stenosis and worsening cervical stenosis.  In reviewing 
all the records there is no medical opinion which concludes that 
the Veteran's peripheral neuropathy was, or is, in any way 
related to his active duty.  The lack of medical findings weighs 
against the Veteran's claim that his currently diagnosed 
peripheral neuropathy is etiologically related to his active 
duty.

Following the Veteran's separation from service, the Board 
observes that there are no complaints of peripheral neuropathy 
until the VA treatment record in August 2004.  As discussed 
above, the Veteran reported that he felt like his feet were 
burning.  However, the Board also observes that for a period of 
30 years, the Veteran has no records of complaints, diagnoses, or 
treatment for peripheral neuropathy.  The Board may, and will, 
consider in its assessment of a service connection the passage of 
a lengthy period of time wherein the veteran has not complained 
of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 
459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  The length of time between the Veteran's 1974 
separation from service and evidence of complaints of symptoms of 
peripheral neuropathy 30 years later weighs against a showing of 
continuity of symptomatology.
In light of all the evidence of record, the Board finds the 
evidence weighs against the Veteran's assertions that his 
peripheral neuropathy is related to his active service.  
Furthermore, in reviewing the evidence described above, it is 
clear there is no evidence of continuity of symptomatology from 
service.  38 C.F.R. § 3.303(b).

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to discuss his current pain and other experienced symptoms.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board 
acknowledges that the Veteran himself has claimed that he suffers 
from peripheral neuropathy which was caused in active service.  
However, as a layperson, the Veteran has no competence to give a 
medical opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while the 
Veteran is competent to report (1) symptoms observable to a 
layperson, e.g., pain; (2) a diagnosis that is later confirmed by 
clinical findings; or (3) a contemporary diagnosis, he is not 
competent to independently render a medical diagnosis or opine as 
to the specific etiology of a condition.  See Davidson v. 
Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of 
medical diagnosis or etiology cannot constitute evidence upon 
which to grant the claim for service connection.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995).  Furthermore the Board finds 
not credible the Veteran's claim of service connection for 
peripheral neuropathy as the result of his serving in the 
military, as there are no complaints, diagnoses, or treatment for 
residuals of peripheral neuropathy while in-service and there is 
no medical opinion to support his claim that his peripheral 
neuropathy is the result of his active service.  

In sum, the Board finds that the preponderance of the evidence 
weighs against the Veteran's claim that his peripheral neuropathy 
happened in-service.  The threshold question is whether there is 
sufficient evidence to establish an etiological link between the 
Veteran's current diagnosis of peripheral neuropathy and his 
periods of active service.  The Board finds that the 
preponderance of the evidence is against the Veteran's claim.  
The Veteran has produced no competent, credible evidence or 
medical opinion in support of his claim that his peripheral 
neuropathy is the result of his active service.  In addition, the 
lack of complaints, diagnoses, or treatment of peripheral 
neuropathy while in-service, or for 30 years after separation 
from service, and the lack of evidence, other than the Veteran's 
own statements, linking his peripheral neuropathy to service, 
weighs against the Veteran's claim.
The Board concludes service connection must be denied.  As 
reflected by the discussion above, the preponderance of the 
evidence is against the Veteran's claim.  As such, the benefit-
of-the-doubt rule does not apply, there is no presumption, and 
the claim of service connection for peripheral neuropathy is 
denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for peripheral neuropathy of 
the bilateral upper and lower extremities is denied.


REMAND

The Veteran contends that service connection for a bilateral 
hearing loss disability and tinnitus should be granted because 
both conditions are attributable to excessive noise exposure 
during service.  The Veteran is in receipt of the combat action 
ribbon.  Exposure to acoustic trauma is conceded.  38 C.F.R. 
§ 1154(b).

It has been noted in various VA treatment records that the 
Veteran has bilateral hearing loss problems, but specific 
audiometric findings are not included.  (See e.g., November 2005 
VA treatment record, February 2007 VA treatment record, and July 
2007 VA Treatment record). The Veteran has also admitted that he 
had noise exposure in the military as well as 21 years of 
occupational noise exposure, although he stated that he wore 
hearing protection during the occupational exposure.  (See 
November 2005 VA treatment record).

With regard to service connection claims, the Court held in the 
case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an 
examination is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which would 
support incurrence or aggravation, (3) an indication that the 
current disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.

The Board notes that although hearing problems have been noted in 
many VA treatment records, it is unclear as to whether the 
Veteran has a current bilateral hearing loss disability for VA 
purposes or tinnitus.  The Board further notes that although the 
Veteran's exposure to acoustic trauma is conceded, he has never 
been afforded a VA examination to determine the nature and 
etiology of his current hearing  problems.  

Furthermore, the Board notes that the most recent VA treatment 
records are from December 2007.  On remand, the RO should make 
efforts to obtain all outstanding treatment records at any VA 
treatment facility from December 2007 through the present.

Accordingly, the case is REMANDED for the following action:

1.	Obtain all of the Veteran's outstanding VA 
treatment records for the period from December 
2007 through the present.  All information 
which is not duplicative of evidence already 
received should be associated with the claims 
file.  If the AOJ is unable to obtain any of 
the relevant records sought, it shall notify 
the Veteran that it has been unable to obtain 
such records by identifying the specific 
records not obtained, explaining the efforts 
used to obtain those records, and describing 
any further action to be taken with respect to 
the claim.  38 U.S.C. § 5103A(b)(2) (West 
2002).

2.	After completing the above, schedule the 
Veteran for a VA examination to ascertain the 
Veteran's current diagnoses and likely etiology 
of any hearing problems.  The claims file, 
including a copy of this REMAND, must be made 
available to the examiner for review and the 
examination report should reflect that such a 
review was accomplished.  Audiometric testing 
should be accomplished.  After reviewing the 
record and examining the Veteran, if the 
examiner finds the Veteran suffers from a 
bilateral hearing loss disability and/or 
tinnitus, the examiner should provide an 
opinion as to whether it is at least as likely 
as not that the Veteran's bilateral hearing 
loss disability and/or tinnitus are related to 
excessive noise exposure in military service. A 
detailed rationale should be provided for all 
opinions.  Conversely, if the examiner 
concludes that an etiological opinion cannot be 
provided, he or she should clearly and 
specifically so specify in the examination 
report, with an explanation as to why this is 
so.

It would be helpful if the examiner would use 
the following language, as may be appropriate: 
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning that 
there is less than 50% likelihood).  The term 
"at least as likely as not" does not mean 
"within the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically sound 
to find in favor of that conclusion as it is to 
find against it.  

3.	After completing the above, and any other 
development deemed necessary, the AOJ should 
readjudicate the claims.  If the benefit sought 
on appeal is not granted, the appellant should 
be furnished with a supplemental statement of 
the case and afforded a reasonable opportunity 
to respond before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


